

THIS ASSET PURCHASE AGREEMENT made on the 20th day of October, 2006,


B E T W E E N:



   
TORA TECHNOLOGIES INC., a company incorporated under the laws of Nevada and with
an executive office at 205 - 1990 East Kent Avenue, Vancouver, British Columbia,
V5P 4X5




   
(the “Company”)



A N D:



   
MANHATTAN ASSETS CORP., a company incorporated under the laws of Nevada with an
executive office at 132 Via Havre, Newport Beach, California, 92663




   
(the “Vendor”)





WHEREAS:


A. The Vendor is the beneficial owner of certain assets as listed in Schedule
“A” attached to and forming part of the agreement (the “Assets”).
 
B. The Vendor wishes to sell, and the Company wishes to purchase, the Assets
from the Vendor.


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements contained herein, $10.00 and other good and valuable
consideration paid by each party to the other, the receipt and sufficiency of
which are acknowledged, the parties hereto agree with each other as follows:


Interpretation


1.  The definitions in the recitals are part of this agreement.


2.  In this agreement:



a.  
“Assets” mean all the assets pertaining to the Vendor’s online makeup business,
including, among others, the assets listed in Schedule “A” attached to this
agreement, and all other documents and information related to these assets.




b.  
“Debt” means the US$216,107 that the Vendor owes Makeup Incorporated for the
Software.

 

c.  
“Effective Date” means October 20, 2006.




d.  
“Software” means the Navision accounting software that is owned by the Vendor.



Terms and Conditions of the Asset Purchase


Acquisition of Assets


3.  The Vendor will transfer all of its right, title and interest in the Assets
to the Company at closing so that the Company becomes the sole beneficial and
legal owner of the Assets as of the Effective Date.


Purchase Price


4.  The Purchase Price for the Assets is as follows:



a.  
US$1.00 in the lawful currency of the United States; and




b.  
the assignment of the Debt to the Company from the Vendor.



Page - 1

--------------------------------------------------------------------------------




Payment of Purchase Price


5.  As consideration for the purchase and sale of the Assets and as payment of
the Purchase Price, the Company will deliver the following to the Vendor:



a.  
US$1.00 in the lawful currency of the United States; and




b.  
a signed assignment of debt agreement for the assignment of the Debt to the
Company from the Vendor.



Assignment in Trust


6.  It is acknowledged that as of the Effective Date the Vendor will have
transferred, assigned and set over to the Company all of the right, title,
benefit and interest of the Vendor in the Assets, and that, with respect to
those Assets of which the transfer of legal ownership has not yet been affected,
the Vendor will hold such Asset or Assets in trust for the Company and the
benefits derived thereunder will be for the account of the Company.


Closing


7.  At closing, the Vendor will deliver all the documents and information
relating to the Assets, including any documents required for the transfer of any
Assets.


8.  At closing, the Company will deliver the following:



a.  
a copy of all corporate documents required for the acquisition of the Assets,
including the director’s resolutions approving the payment of the Purchase Price
for the Assets; and




b.  
an assignment of debt agreement for the Debt.



Representations and Warranties


The Company


9.   The Company represents and warrants as follows to the Vendor, and the
Company acknowledges and confirms that the Vendor is relying upon such
representations and warranties in connection with the purchase by the Company of
the Shares:



a.  
It is a company formed and in good standing under the laws of Nevada.




b.  
It has the legal capacity and authority to make and perform this agreement.




c.  
The signing of this agreement and the performance of its terms have been duly
authorized by all necessary corporate actions including the resolution of the
board of directors of the Company.



10.  The representations and warranties contained in Section 9 are provided for
the exclusive benefit of the Vendor, and a breach of any one or more thereof may
be waived by the Vendor in whole or in part at any time without prejudice to its
rights in respect of any other breach of the same or any other representation or
warranty; and the representations and warranties contained in Section 9 will
survive the signing of this agreement.


The Vendor


11.  The Vendor represents and warrants as follows to the Company and
acknowledges and confirms that the Company is relying on such representations
and warranties in connection with its purchase of the Assets:



a.  
The Vendor is a company formed and in good standing under the laws of Nevada.




b.  
The Vendor has the legal capacity and authority to make and perform this
agreement.




c.  
The Vendor has the authority to transfer the Assets as described in this
agreement.

 
Page - 2

--------------------------------------------------------------------------------



 

d.  
The Vendor is and will be, at the time of transfer of the Assets to the Company,
the recorded holder and beneficial owner of the Assets.




e.  
No person other than the Company has any proprietary right, present or future,
contingent or absolute, to purchase any or all of the Assets and there are no
outstanding agreements or options to acquire or purchase the Assets or any
portion thereof, and no person has any royalty or other interest whatsoever in
the development and use of the Assets.




f.  
There is no adverse claim or challenge against or to the ownership of or title
to the Assets, nor, to the knowledge of the Vendor, is there any basis therefor.




g.  
The Vendor is not in default with respect to any judgement, order, notice, writ,
injunction, decision, ruling, decree or award of any government body, and there
are no:




i.  
actions, suits, claims, trials, demands, investigations, arbitrations, enquiries
or other proceedings commenced or pending, or to the knowledge of the Vendor,
threatened against, with respect to, or affecting in any manner, the Vendor or
its Assets, and the Vendor has no reasonable grounds to believe that there is
any basis for such action, proceeding, or enquiry, which might now or hereafter
constitute an encumbrance upon any of the Assets; and




ii.  
outstanding judgements, orders, decrees, writs, injunctions, decisions, rulings,
or awards against, with respect to, or in any manner affecting the Vendor or the
Assets.




h.  
Neither the execution nor the delivery of this agreement nor the completion of
the transactions contemplated by this agreement will result in the creation of
an encumbrance on the Assets.




i.  
Neither the Vendor nor the Assets are a party to or bound by any material
contract.

 

j.  
The Vendor has made or caused to be made due inquiry with respect to each
covenant, agreement, obligation, representation and warranty contained in this
agreement, the Schedule and any certificates or other documents referred to in
this agreement or furnished to the Company pursuant to this agreement, and none
of the aforesaid covenants, agreements, obligations, representations,
warranties, Schedule, certificates or documents contain any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements contained therein not misleading.

 
12.  The representations and warranties contained in Section 11 are provided for
the exclusive benefit of the Company, and a breach of any one or more thereof
may be waived by the Company in whole or in part at any time without prejudice
to its rights in respect of any other breach of the same or any other
representation or warranty; and the representations and warranties contained in
Section 11 will survive the signing of this agreement.


Covenants and Acknowledgements


13.  The Vendor covenants with the Company that:



a.  
The Vendor will take or cause to be taken all proper steps, actions, and
corporate proceedings by the Vendor to enable the Vendor to transfer to the
Company good and marketable title in the Assets, free and clear of all
encumbrances.




b.  
The Vendor will relinquish possession of the Assets to the Company on Closing.




c.  
The Vendor will sign and deliver all such documents and other instruments as are
required to be signed and delivered by the Vendor pursuant to this agreement.



14.  The Company covenants with the Vendor that:



a.  
The Company will take or cause to be taken all proper steps, actions, and
corporate proceedings to enable it to fulfill its obligations under this
agreement.




b.  
The Company will sign and deliver all such documents and other instruments as
are required to be signed and delivered by the Company pursuant to this
agreement.

 
Page - 3

--------------------------------------------------------------------------------



 
15.  The parties acknowledge that they have each entered into this agreement
relying on the representations, warranties, covenants and agreements of the
other party and other terms and conditions of this agreement and that no
information which is now known, which may become known, or which could upon
investigation have become known to the other parties or any of their present or
future officers, directors or professional advisors will in any way limit or
extinguish any rights any of them may have against the other.


Indemnification


Indemnification by the Vendor


16.  The Vendor will indemnify the Company from any and all debts or liabilities
arising out of or from the Assets prior to the Effective Date.


17.  The Vendor covenants and agrees to indemnify and save harmless the Company
of and from any loss whatsoever arising out of, under or pursuant to:



a.  
any loss suffered by the Company as a result of any breach of any
representation, warranty or covenant of the Vendor contained in this Agreement;




b.  
all claims, demands, costs and expenses (including legal fees, disbursements and
charges on a solicitor and his own client basis) in respect of the foregoing.



Indemnification by the Company


18.  The Company covenants and agrees to indemnify and save harmless the Vendor
of and from any loss whatsoever arising out of, under or pursuant to:



a.  
any loss suffered by the Vendor as a result of any breach of any representation,
warranty or covenant of the Company contained in this agreement; and




b.  
all claims, demands, costs and expenses (including legal fees, disbursements and
charges on a solicitor and his own client basis) in respect of the foregoing.



General


19.  Time is of the essence of this agreement.


20.  This agreement is governed by the laws of Nevada and must be litigated in
the courts of Nevada.


21.  Any notice that must be given or delivered under this agreement must be in
writing and delivered by hand to the address or transmitted by fax to the fax
number provided by the party and is deemed to have been received when it is
delivered by hand or transmitted by fax unless the delivery or transmission is
made after 4:00 p.m. or on a non-business day where it is received, in which
case it is deemed to have been delivered or transmitted on the next business
day. Any payments of money must be delivered by hand or wired as instructed in
writing by the receiving party. Any delivery other than a written notice or
money must be made by hand at the receiving party’s address.


22.  This agreement constitutes the entire agreement between the parties and
supersedes all previous communications, representations and agreements, whether
oral or written, between the parties with respect to the subject matter of this
agreement.

Page - 4

--------------------------------------------------------------------------------





23.  The Vendor may not assign this agreement or any part of it to another
party.


24.  Any amendment of this agreement must be in writing and signed by the
parties.


25.  This agreement enures to the benefit of and binds the parties and their
respective successors, heirs and permitted assignees.


26.  No failure or delay of any party in exercising any right under this
agreement operates as a waiver of the right. That party’s rights under this
agreement are cumulative and do not preclude that party from relying on or
enforcing any legal or equitable right or remedy.


27.  If any provision of this agreement is or becomes invalid, illegal or
unenforceable in any respect in any jurisdiction then such provision will be
severed in that jurisdiction. The remaining provisions of this agreement will
continue to be valid, legal and enforceable. The severed provision will also
continue to be valid, legal and enforceable in all other jurisdictions where the
validity, legality and enforceability of such severed provisions is not affected
or impaired.


28.  The representations, warranties, indemnities, covenants and agreements made
by the parties each to the other in or pursuant to this agreement will survive
the Closing of the transaction and will accrue for the benefit of the respective
parties notwithstanding such Closing, and regardless of any investigation by or
on behalf of the respective parties with respect thereto, will continue in full
force and effect for the benefit of the respective parties.


29.  This agreement may be signed in counterparts and delivered to the parties
by fax, and the counterparts together are deemed to be one original document.




The parties’ signatures below are evidence of their agreement as of the
Effective Date.




Tora Technologies Inc.
 
Per:
/s/ Authorized Signatory
 
Authorized Signatory
Manhattan Assets Corp.
 
Per:
/s/ Authorized Signatory
 
Authorized Signatory






Page - 5

--------------------------------------------------------------------------------





Schedule “A”


Schedule “A” to the asset purchase agreement dated October 20, 2006
between Tora Technologies Inc. and Manhattan Assets Corp.


(Number of pages: 2)
 


List of Assets



§  
100% interest in Makeup Incorporated, a corporation registered under the laws of
the State of Nevada.




§  
100% interest in the domain name , and held indirectly through Makeup
Incorporated.




§  
100% interest in the domain name , and held indirectly through Makeup
Incorporated.




§  
100% interest in the domain name , and held indirectly through Makeup
Incorporated.




§  
100% interest in the domain name , and held indirectly through Makeup
Incorporated.




§  
100% interest in the domain name , and held indirectly through Makeup
Incorporated.




§  
100% interest in Online Makeup Inc., a corporation registered under the laws of
the Province of British Columbia, and held indirectly through Makeup
Incorporated.




§  
Navision software.





 
Page - 6

--------------------------------------------------------------------------------

 